ORDER
PER CURIAM.
Jesse McCray (Defendant) appeals from the trial court’s judgment and sentence entered following a jury verdict convicting him of felony resisting arrest in violation of Section 575.150 RSMo Cum.Supp.1996. Defendant argues the trial court erred in denying his motion for judgment of acquittal on the charge of felony resisting arrest because: (1) the police officer never testified for what offense he was attempting to arrest Defendant; and (2) State presented no evidence Defendant committed the felony of first degree tampering before he resisted the police officer’s arrest. The trial court sentenced Defendant as a prior and persistent offender to ten years imprisonment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be *584without merit. No error of law appears. Further, there is sufficient evidence from which a reasonable jury might have found Defendant guilty beyond a reasonable doubt. State v. Silvey, 894 S.W.2d 662, 673 (Mo. banc 1995). An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. We affirm the judgment pursuant to Rule 80.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).